Exhibit 10.1

 

“Core EPS”

 

TAILORED BRANDS, INC.

2016 LONG-TERM INCENTIVE PLAN

 

PERFORMANCE UNIT AWARD AGREEMENT

 

Tailored Brands, Inc., a Texas corporation (the “Company”), hereby grants to the
undersigned employee of the Company (the “Employee”) the following Performance
Units Award (“Performance Units”) pursuant to the terms and conditions of the
Tailored Brands, Inc. 2016 Long-Term Incentive Plan (the “Plan”), and this
Performance Unit Award Agreement (this “Award Agreement”).

 

1. Name of Employee:

 [ · ] 

 

 

2. Grant Date:

 [ · ], 20[ · ] (the “Grant Date”)

 

 

3. Performance Period:

The period commencing on [ · ], 20[ · ] and ending on [ · ], 20[ · ] (the
“Performance Period”)

 

 

4. Performance Units Granted:

[ · ]

 

 

5. Vesting:

Except as otherwise provided in this Award Agreement, the Performance Units will
vest only if and to the extent that: (a) the Compensation Committee determines
that the Performance Goals set forth in Section 6 of this Award Agreement (the
“Performance Goals”) have been satisfied; and (b) the Employee is employed with
the Company or any Affiliate on the last day of the applicable time-vesting
period set forth in Section 7 of this Award Agreement.

 

 

6. Performance Goals:

The Performance Goal applicable to the Performance Units granted to the Employee
pursuant to this Award Agreement shall be Core EPS, as defined in Exhibit A
attached hereto and made a part of this Award Agreement.

 

At the end of the Performance Period, if Core EPS is less than $[ · ], the
Performance Units awarded under this Award Agreement shall be forfeited and no
longer considered outstanding or to be held by the Employee as of the close of
business on the date on which the Compensation Committee certifies that Core EPS
is less than $[ · ]. If Core EPS is equal to or greater than $[ · ], the number
of Performance Units awarded under this Award Agreement shall be multiplied by a
percentage based upon the actual Core EPS as indicated on Exhibit B attached
hereto and made a part of this Award Agreement. The resulting number from this
calculation shall be the number of “Adjusted Performance Units” that shall
remain outstanding and

 

--------------------------------------------------------------------------------


 

 

held by the Employee, subject to the time-vesting requirements of Section 7 of
this Award Agreement.

 

 

7. Time-Vesting Requirements:

Except as otherwise provided in this Award Agreement, any Adjusted Performance
Units that remain outstanding at the end of the Performance Period pursuant to
the provisions of Section 6 of this Award Agreement will vest to the extent that
the Employee satisfies the requirements of this Section 7. If the Employee is
employed by the Company or any Affiliate on [ · ], 20[ · ] (the “Vesting Date”),
then 100% of the Adjusted Performance Units will become vested.

 

 

8. Settlement:

Except as otherwise provided herein, at the time that any of the Performance
Units or Adjusted Performance Units vest pursuant to Section 7 or any other
section of this Award Agreement, the Employee (or, in the event of the
Employee’s death, the Employee’s beneficiary) will receive one (1) share of
Stock for each Performance Unit or Adjusted Performance Unit that vests.
Performance Units or Adjusted Performance Units settled under this Award
Agreement are intended to be exempt from Section 409A under the exemption for
short term deferrals. Accordingly, Performance Units or Adjusted Performance
Units will be settled in shares of Stock no later than the 15th day of the third
month following the end of the fiscal year of the Company (or if later the
calendar year) in which the Performance Units or Adjusted Performance Units
vest.

 

 

9. Dividend Equivalent Payments:

If, during the period beginning on the Grant Date and ending on the date on
which any Performance Units or Adjusted Performance Units are to be settled
pursuant to Section 8 of this Award Agreement (the “Applicable Dividend
Period”), the Company pays any dividends in cash with respect to the outstanding
shares of Stock (a “Cash Dividend”), then, upon the settlement of vested
Performance Units or Adjusted Performance Units, the Employee shall also be
entitled to receive a cash payment in an amount equal to the product of (a) the
number of shares of Stock to be issued upon such settlement of the Performance
Units or Adjusted Performance Units; and (b) the aggregate amount of the Cash
Dividends paid per share of Stock during the Applicable Dividend Period (the
“Dividend Equivalents”). Such Dividend Equivalents will be payable by the
Company at the same time as the Performance Units or Adjusted Performance Units
to which they relate are settled pursuant to Section 8 of this Award Agreement.

 

If during the Applicable Dividend Period the Company pays any dividends in
shares of Stock with respect to the outstanding shares of Stock, then, the
Company will increase the number of

 

2

--------------------------------------------------------------------------------


 

 

Performance Units granted hereunder by an amount equal to the product of (a) the
number of shares of Stock to be issued in exchange for the then outstanding
Performance Units; and (b) the number of shares of Stock paid by the Company per
share of Stock (collectively, the “Stock Dividend Performance Units”). Each
Stock Dividend Performance Unit will be subject to the same terms and conditions
applicable to the Performance Unit for which such Stock Dividend Performance
Unit was awarded (including the calculation described in Section 6) and will be
settled at the same time and on the same basis as such Performance Unit.

 

 

10. Retirement:

If the Employee’s employment with the Company or any Affiliate terminates by
reason of the Employee’s Retirement before the Vesting Date; provided, that, the
Employee does not “compete with the business of the Company and its
subsidiaries” (as defined in Exhibit C attached hereto and made a part of this
Award Agreement) through such date, the Adjusted Performance Units, as
calculated under Section 6 of this Award Agreement, shall become vested as of
the Vesting Date. Any Adjusted Performance Units that vest pursuant to the
provisions of this Section 10 will be settled at the time and in the manner
described in Section 8 of this Award Agreement.

 

 

11. Death or Disability:

If the Employee’s employment with the Company or any Affiliate terminates by
reason of the Employee’s death or Disability before the Vesting Date, the
Adjusted Performance Units (as calculated under Section 6 of this Award
Agreement), pro-rated from [ · ], 20[ · ] through the date of the Employee’s
Termination of Employment, shall become vested as of the Vesting Date and any
remaining Adjusted Performance Units granted under this Award Agreement shall be
forfeited and no longer considered outstanding as of such date. Any Adjusted
Performance Units that vest pursuant to the provisions of this Section 11 will
be settled at the time and in the manner described in Section 8 of this Award
Agreement.

 

 

12. Termination of Employment for any Reason other than Retirement, Death or
Disability:

Except as otherwise provided in this Award Agreement, if the Employee’s
employment with the Company or any Affiliate terminates for any reason other
than the Employee’s Retirement, death or Disability before the date of
settlement of an Adjusted Performance Unit under Section 8 of this Award
Agreement, then all then unvested Adjusted Performance Units granted under this
Award Agreement will be forfeited as of the date of the Employee’s termination
of employment.

 

 

13. Change in Control:

In the event of a Change in Control, if the Employee is eligible to participate
in the Change in Control Plan, the provisions of

 

3

--------------------------------------------------------------------------------


 

 

Exhibit D which is attached hereto and made a part of this Award Agreement will
apply with respect to any outstanding Performance Units or Adjusted Performance
Units. The term “Change in Control Plan” shall mean the Tailored Brands, Inc.
Senior Employee Change in Control Severance Plan, adopted effective September 8,
2016.

 

 

14. Conditions:

The Company’s obligation to deliver shares of Stock upon the settlement of a
vested Performance Unit or Adjusted Performance Unit is subject to the
satisfaction of the following conditions: (a) the Employee is not, at the time
of settlement, in material breach of any of his or her obligations under this
Award Agreement, or under any other agreement with the Company or any Affiliate;
(b) no preliminary or permanent injunction or other order against the delivery
of the shares of Stock issued by a federal or state court of competent
jurisdiction in the United States shall be in effect; (c) there shall not be in
effect any federal or state law, rule or regulation which prevents or delays
delivery of the shares of Stock or payment, as appropriate; and (d) the Employee
shall confirm any factual matters reasonably requested by the Compensation
Committee, the Company or counsel for the Company.

 

 

15. Shareholder Rights:

Except as otherwise provided in this Award Agreement, the Employee shall have
none of the rights of a shareholder with respect to the shares of Stock
underlying the Performance Units or any Adjusted Performance Units, until the
Employee becomes the recordholder of the shares of Stock underlying the
Performance Units or Adjusted Performance Units.

 

 

16. Effect of Plan:

The Performance Units and Adjusted Performance Units are subject in all cases to
the terms and conditions set forth in the Plan, which are incorporated into and
made a part of this Award Agreement. In the event of a conflict between the
terms of the Plan and the terms of this Award Agreement, the terms of the Plan
will govern. All capitalized terms that are used in this Award Agreement but are
not defined in this Award Agreement shall have the meanings ascribed to such
terms in the Plan.

 

 

17. Acknowledgment:

By signing below, the Employee acknowledges and agrees that the Performance
Units and any Adjusted Performance Units are subject to all of the terms and
conditions of the Plan and this Award Agreement.

 

 

18. Counterparts:

This Award Agreement may be signed in counterparts, each of which will be deemed
an original, but all of which will constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

19. Forfeiture for Cause:

Notwithstanding any other provision of this Agreement, the Performance Units and
any resulting Adjusted Performance Units granted hereunder shall be subject to
the Forfeiture for Cause provisions contained in Section 4.7 of the Plan. 

 

 

20. Effect on Other Agreements:

The parties acknowledge and agree that, with the exception of an employment
agreement, if applicable to the Employee, the provisions of this Award Agreement
shall supersede any and all other agreements and rights that the Employee has
under any agreements or arrangements between the Employee and the Company,
whether in writing or otherwise, with respect to the matters set forth herein. 

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Award Agreement, all effective as of the Grant Date.

 

 

TAILORED BRANDS, INC.

 

 

 

 

By:

[ · ]

 

Name:

 

 

Title:

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

Name:

[ · ]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Definition of Core EPS

 

For purposes of this Award Agreement, the term “Core EPS” shall have the
following meaning:

 

“Core EPS” shall mean diluted net earnings per share of Stock allocated to
common shareholders for the fiscal year ending [ · ], 20[ · ], (the “[ · ]
Fiscal Year”), calculated pursuant to the formula [(a) - (b) - (c)] * [1 – (d)]
÷ (e), where (a) equals, for the Fiscal Year, the Company’s earnings before
interest and taxes (“EBIT”); (b) equals, for the Fiscal Year, the sum of EBIT
from the operations of (i) Corporate Apparel and (ii) MW Cleaners; (c) equals,
for the Fiscal Year, the Company’s net interest expense; (d) equals, for the
Fiscal Year, the Company’s effective tax rate; and (e) equals diluted
weighted-average shares outstanding for the Fiscal Year.  In determining diluted
net earnings per share of Stock allocated to common shareholders for the [ · ]
Fiscal Year, the diluted weighted-average shares outstanding used in such
determination shall not be reduced for any shares of Stock repurchased by the
Company during the period from the Grant Date through the last day of the [ · ]
Fiscal Year under any share repurchase authorization by the Board.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Percentage By Which Performance Units Multiplied To Determine
Number of Adjusted Performance Units

 

Core EPS

 

Percentage by Which
Performance Units
Multiplied

 

Core EPS

 

Percentage by Which
Performance Units
Multiplied

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Definition of Compete with the Business

of the Company and its Subsidiaries

 

For purposes of this Award Agreement, the term “compete with the business of the
Company and its subsidiaries” shall include the Employee’s participation in any
operations that compete with any business now conducted by the Company or its
subsidiaries, including the sale of menswear or shoes at retail, the sale or
rental of men’s formal wear, the sale or rental of occupational uniforms or
other corporate wear merchandise or any material line of business proposed to be
conducted by the Company or one or more of its subsidiaries known to the
Employee and with respect to which the Employee devoted time as part of his or
her employment on behalf of the Company or one or more of its subsidiaries,
including but not limited to the business of dry cleaning, whether such
participation is individually or as an officer, director, joint venture, agent
or holder of an interest (except as a holder of a less than 1% interest in a
publicly traded entity or mutual fund) or any individual, corporation,
association, partnership, joint venture or other business entity so engaged and
shall be applicable with respect to the United States, Canada, the United
Kingdom and any other country in which the Employee would be competing with the
business of the Company or its subsidiaries.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Change in Control Provisions Applicable to

Performance Units and Adjusted Performance Units

 

Events Occurring After a Change in Control

 

In the event that a Change in Control occurs, the Performance Units and Adjusted
Performance Units will vest in the manner described in the following schedule,
based upon the applicable event described therein:

 

Date of Change in Control

 

Event Affecting Employee

 

Vesting of Performance Units
or Adjusted Performance
Units

On or Before [ · ], 20[ · ]

 

1. Remains employed on Vesting Date

 

1. 100% of number of Performance Units will vest on Vesting Date

 

 

 

 

 

 

 

2. Termination of Employment before Vesting Date either (a) by Company otherwise
than as a result of a Termination for Cause; or (b) by the Employee pursuant to
a Termination for Good Reason

 

2. 100% of number of Performance Units will vest on date of Separation From
Service

 

 

 

 

 

On or After [ · ], 20[ · ]

 

For any Change in Control occurring on or after [ · ], 20[ · ], for all purposes
under this Award Agreement, the Company will undertake to require the acquirer
to preserve and maintain the Company’s business and accounting in all manner
necessary so that all factors needed to prepare the calculations in Section 6 of
this Award Agreement will then be available

 

1. Remains employed on Vesting Date

 

1. 100% of number of Adjusted Performance Units (as calculated under Section 6
of this Award Agreement) will vest on Vesting Date

 

9

--------------------------------------------------------------------------------


 

 

 

2. Termination of Employment before Vesting Date either (a) by Company otherwise
than as a result of a Termination for Cause; or (b) by the Employee pursuant to
a Termination for Good Reason

 

2. 100% of number of Adjusted Performance Units (as calculated under Section 6
of this Award Agreement) will vest on the date of Separation From Service

 

Events Occurring Before a Change in Control

 

In the event that certain events affecting the Employee occur prior to, and in
anticipation of, a Change in Control, the Performance Units and Adjusted
Performance Units will vest in the manner described in the following schedule,
based upon the applicable event described therein:

 

Event Affecting Employee

 

Vesting of Performance Units or
Adjusted Performance Units

1. Termination of Employment before [ · ], 20[ · ] in anticipation of a Change
in Control either (a) by the Company otherwise than as a result of a Termination
for Cause; or (b) by the Employee pursuant to a Termination for Good Reason

 

1. 100% of number of Performance Units will vest on the date of Separation From
Service

 

 

 

2. Termination of Employment on or after [ · ], 20[ · ] in anticipation of a
Change in Control either (a) by the Company otherwise than as a result of a
Termination for Cause; or (b) by the Employee pursuant to a Termination for Good
Reason

 

2. 100% of the number of Adjusted Performance Units (as calculated under
Section 6 of this Award Agreement) will vest on the Vesting Date

 

10

--------------------------------------------------------------------------------